IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DARLENE GIBBS, et al., on behalf of
themselves and all others similarly

situated,

Plaintiffs,
v. Case No: 3:17-cv-00495-MHL

PLAIN GREEN, LLC. et al,

Defendants.

 

TAMARA PRICE, et. al., on behalf of
themselves and all others similarly
situated,

Plaintiffs,
v. Case No: 3-1 8-cv-71 1-MHL

MOBILOANS, LLC,

Defendant.

 

DARLENE GIBBS, e¢ al., on behalf of
themselves and all others similarly
situated,

Plaintiffs,
Vv. Case No: 3:18-cv-00654-MHL

MARK CURRY, et al,

Defendants.

 

ORDER
This matter comes before the Court on Plaintiffs’ Consent Motion to Consolidate the

above referenced matters. Upon consideration of the Motion, and for good cause shown, it is
hereby ORDERED that the Motion is GRANTED. The Court hereby consolidates the matters
Gibbs, et al. v. Plain Green, LLC at al., Case No. 3:17-cv-00495-MHL (E.D. Va.); Price, et al.
v MobiLoans, LLC, Case No. 3:18-cv-711-MHL (E.D. Va.); and Gibbs, et al. v. Curry, et al.,
Case No. 3:18-cv-00654-MHL (E.D. Va.), for settlement purposes only. Any future filings
should be filed in Case No: 3:17-cv-00495 (E.D. Va) while this Order remains in effect.

IT IS SO ORDERED. L, /7 G VA F Is} LL

M. ‘Hannah Lauck
United States District Judge

Dated:

 

M. Hannah Lauck
United States District Judge
